 


109 HR 4755 IH: Federal Aviation Administration Fair Labor Management Dispute Resolution Act of 2006
U.S. House of Representatives
2006-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4755 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2006 
Mrs. Kelly (for herself, Mr. Costello, Mr. King of New York, Mr. Davis of Kentucky, Mr. English of Pennsylvania, Mr. Walsh, Mr. Ney, Mr. LoBiondo, Mr. Sweeney, Mr. Simmons, Mr. Renzi, Mr. McHugh, Mr. Gerlach, Mr. Boehlert, Mrs. Emerson, Mr. DeFazio, Ms. Berkley, Mr. Pascrell, Mr. Salazar, Mr. Holden, Mr. Andrews, Mr. Schiff, Mr. Bishop of New York, Mr. Conyers, Mr. Honda, Mr. Pallone, Mr. Pastor, Mr. Michaud, Mr. Boswell, Ms. Bean, Mr. Davis of Illinois, and Mr. Larsen of Washington) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to modify the mediation and implementation requirements of section 40122 regarding changes in the Federal Aviation Administration personnel management system, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Federal Aviation Administration Fair Labor Management Dispute Resolution Act of 2006. 
2.Federal Aviation Administration Personnel Management SystemSection 40122(a)(2) of title 49, United States Code, is amended to read as follows: 
 
(2)Implementation of disputed plan 
(A)MediationIf the Administrator does not reach an agreement under paragraph (1) with the exclusive bargaining representatives, the services of the Federal Mediation and Conciliation Service shall be used to attempt to reach such agreement. 
(B)Congressional actionIf the services of the Federal Mediation and Conciliation Service do not lead to an agreement, the Administrator shall transmit to the Senate and the House of Representatives the proposed change to the personnel management system, together with the objections of the exclusive bargaining representatives to the change and the reasons for such objections. The Administrator may not implement the proposed change unless a bill is enacted into law that specifically authorizes the change during the 60-day period beginning on the date on which both Houses of Congress receive the proposed change transmitted by the Administrator. For purposes of this subparagraph, the 60-day period shall not include any period during which Congress has adjourned sine die. 
(C)Binding arbitrationIf a bill described in subparagraph (B) is not enacted into law within the 60-day period, the Administrator and the bargaining representatives shall submit the proposed change to binding arbitration in accordance with the provisions of subchapter IV of chapter 5 of title 5, United States Code.. 
3.Effective DateThe amendment made by this Act shall apply to changes described in section 40122(a)(1) of title 49, United States Code, being negotiated on or after the date of the introduction of this Act. 
 
